UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1573



DENNIS GOBURN,

                                              Plaintiff - Appellant,

          versus


RENTAL UNIFORM SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-46-JFM)


Submitted:   September 24, 2004           Decided:   October 15, 2004


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Goburn, Appellant Pro Se. Jonathan E. Claiborne, WHITEFORD,
TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Goburn appeals the district court’s order granting

summary judgment in favor of Defendant and denying his claims of

strict liability, negligence, and failure to warn and his motion

for an extension of discovery.      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    See Goburn v. Rental Uniform Servs,

No. CA-02-46-JFM (D. Md. Mar. 29, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 2 -